Case: 19-1922   Document: 82     Page: 1   Filed: 07/09/2020




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

   UNILOC 2017 LLC, UNILOC USA, INC., UNILOC
              LUXEMBOURG S.A.,
                Plaintiffs-Appellants

                            v.

                     APPLE, INC.,
                   Defendant-Appellee

      ELECTRONIC FRONTIER FOUNDATION,
               Intervenor-Appellee
             ______________________

       2019-1922, 2019-1923, 2019-1925, 2019-1926
                ______________________

    Appeals from the United States District Court for the
 Northern District of California in Nos. 3:18-cv-00360-
 WHA, 3:18-cv-00363-WHA, 3:18-cv-00365-WHA, 3:18-cv-
 00572-WHA, United States District Judge William H.
 Alsup.
                 ______________________

                  Decided: July 9, 2020
                 ______________________

    AARON JACOBS, Prince Lobel Tye LLP, Boston, MA, ar-
 gued for plaintiffs-appellants.

     DOUG J. WINNARD, Goldman Ismail Tomaselli Brennan
 & Baum LLP, Chicago, IL, argued for defendant-appellee.
 Also represented by MICHAEL T. PIEJA, ALAN ERNST
Case: 19-1922      Document: 82     Page: 2   Filed: 07/09/2020




 2                                UNILOC 2017 LLC   v. APPLE, INC.



 LITTMANN.

     ALEXANDRA HELEN MOSS, Electronic Frontier Founda-
 tion, San Francisco, CA, argued for intervenor-appellee.
                  ______________________

         Before PROST, Chief Judge, MAYER and TARANTO,
                         Circuit Judges.
 MAYER, Circuit Judge.
     Uniloc 2017 LLC, Uniloc USA, Inc., and Uniloc Luxem-
 bourg, S.A. (collectively “Uniloc”) appeal orders issued by
 the United States District Court for the Northern District
 of California denying, in full, their motions to seal. See
 Uniloc USA, Inc. v. Apple Inc., Nos. 3:18-cv-00360-WHA,
 3:18-cv-00363-WHA, 3:18-cv-00365-WHA, 3:18-cv-00572-
 WHA (N.D. Cal. Jan. 17, 2019) (“Sealing Order”), revised
 motion to seal and motion for leave to file for reconsidera-
 tion denied by Uniloc 2017 LLC v. Apple Inc., Nos. 3:18-cv-
 00360-WHA, 3:18-cv-00363-WHA, 3:18-cv-00365-WHA,
 3:18-cv-00572-WHA, 2019 WL 2009318 (N.D. Cal. May 7,
 2019) (“Reconsideration Order”). For the reasons discussed
 below, we affirm in part, vacate in part, and remand.
                        I. BACKGROUND
      Uniloc filed four separate patent infringement actions
 against Apple Inc. (“Apple”). 1 J.A. 42–44. On October 25,
 2018, Apple moved to dismiss for lack of subject matter ju-
 risdiction. J.A. 262–93. It argued that Uniloc had granted
 its creditor, Fortress Credit Co. LLC (“Fortress”), a license
 with the right to sublicense in the event of a Uniloc default.
 J.A. 267–88. According to Apple, because Uniloc had


     1   The infringement actions were originally brought
 by Uniloc USA, Inc. and Uniloc Luxembourg, S.A., but
 these entities subsequently moved to add Uniloc 2017 LLC
 as a party. J.A. 50.
Case: 19-1922      Document: 82     Page: 3   Filed: 07/09/2020




 UNILOC 2017 LLC   v. APPLE, INC.                            3



 defaulted on its loan with Fortress, Fortress had the right
 to license the asserted patents and Uniloc therefore “lacked
 the right to exclude Apple from using the patents and could
 not claim an injury-in-fact.” J.A. 267.
     Apple’s motion to dismiss referenced material that
 Uniloc had designated as highly confidential under a pro-
 tective order entered by the district court, see J.A. 1–28,
 and it therefore filed an administrative motion to seal this
 material, see J.A. 255–57. 2 The parties filed similar sealing
 motions when Uniloc filed its opposition to Apple’s motion
 to dismiss and Apple filed its reply. See J.A. 417–19, 458–
 61.
     In its sealing motions, Uniloc asked the district court
 to seal most of the materials in the parties’ underlying
 briefs, including citations to case law and quotations from
 published opinions. J.A. 414–15; see J.A. 279–87. It also
 requested that the court seal twenty-three exhibits in their
 entireties. J.A. 414–15; see J.A. 299–412, 422, 503. These
 exhibits included matters of public record, such as a list of
 Uniloc’s active patent cases. See J.A. 388.
     In support of its sealing requests, Uniloc filed three
 short declarations. See J.A. 413–16, 420–22, 502–04.
 These declarations listed the exhibits Uniloc sought to seal
 and stated that these exhibits “contain[ed] sensitive, confi-
 dential and proprietary information related to financial
 data, licensing terms and business plans with respect to
 various Uniloc entities” and that “disclosure of this ex-
 tremely sensitive information would create a substantial
 risk of serious harm to the Uniloc entities.” J.A. 503; see
 also J.A. 414–15, 422.




     2   Apple’s motion took no position on how much of
 Uniloc’s designated material should be sealed or redacted.
 J.A. 256.
Case: 19-1922     Document: 82     Page: 4    Filed: 07/09/2020




 4                               UNILOC 2017 LLC   v. APPLE, INC.



     On November 28, 2018, the Electronic Frontier Foun-
 dation (“EFF”) contacted counsel for Uniloc, asserting that
 its proposed redactions were excessive. J.A. 768. 3 EFF
 stated, moreover, that if the documents at issue were not
 “re-filed consistent with the public’s right of access,” it
 would move to formally intervene in the case and “ask the
 court to . . . unseal improperly withheld material.” J.A.
 768. After Uniloc declined to revise its sealing requests,
 EFF filed a motion to intervene for the purpose of opposing
 Uniloc’s sealing motions. J.A. 53.
      On January 17, 2019, the district court denied, in full,
 the administrative motions to seal, stating that Uniloc had
 failed to provide “a compelling reason to justify sealing.” 4
 Sealing Order, slip op. at 1. According to the court, Uniloc’s
 “generalized assertion of potential competitive harm
 fail[ed] to outweigh the public’s right to learn of the owner-
 ship of the patents-in-suit—which grant said owner the
 right to publicly exclude others.” Id. at 2.
     The court stated, moreover, that Uniloc’s request to
 seal covered an “astonishing” amount of material. Id. In
 support, it noted that Uniloc sought “to seal the majority of
 exhibits and large swaths of briefing and declarations,” in-
 cluding portions of Apple’s motion to dismiss “that simply
 quote[d] Federal Circuit law.” Id. In the court’s view,


     3   When contacted by EFF, counsel for Apple stated
 that it was “not making any independent claim” that the
 material at issue was “entitled to be sealed, and [took] no
 position on whether Uniloc’s requests to seal . . . [were]
 proper.” J.A. 768.
     4   The district court granted EFF’s motion to inter-
 vene, but only for the purpose of appellate review. See
 Sealing Order, slip op. at 2. The court determined, moreo-
 ver, that the materials referenced in the parties’ motions to
 seal would remain under seal until the conclusion of the
 appellate process. See J.A. 30, 518–19.
Case: 19-1922      Document: 82     Page: 5   Filed: 07/09/2020




 UNILOC 2017 LLC   v. APPLE, INC.                           5



 Uniloc’s motion to seal was “far from narrowly tailored as
 required by” Northern District of California Civil Local
 Rule 79-5 (“Local Rule 79-5”). Id. (internal quotation
 marks omitted).
     On February 15, 2019, after obtaining an extension of
 time, Uniloc filed a motion for leave to seek reconsidera-
 tion. 5 J.A. 548–55. Uniloc stated that it was willing to
 make public more than ninety percent of the material it
 had originally sought to shield from disclosure. J.A. 552.
 In support of its motion, it submitted a declaration setting
 forth the individual grounds for redacting or sealing the re-
 maining materials. See J.A. 574–88. Uniloc also submitted
 declarations from several of its third-party licensees, who
 stated that disclosure of their confidential and/or proprie-
 tary information, including the terms of their licenses with
 Uniloc, would cause them significant competitive harm.
 See, e.g., J.A. 552, 576–88, 662–86.
     Uniloc asserted that the court should seal a table show-
 ing the licenses it had entered into between 2010 and mid-
 2017, explaining that this table disclosed the names of its
 third-party licensees, the dates of their licenses, and the
 amounts paid for the licenses. J.A. 561, 567; see J.A. 646–
 48. Uniloc also sought to seal or redact: (1) certain infor-
 mation related to its relationship with Fortress; (2) mate-
 rials about a purportedly proprietary software platform;
 and (3) certain financial information pertaining to Uniloc
 and its related entities. See J.A. 548–88; see also J.A. 591–
 648, 689–785.
    On May 7, 2019, the district court denied both Uniloc’s
 motion for leave to file for reconsideration and its



     5   Under Northern District of California Civil Local
 Rule 7-9 (“Local Rule 7-9”), litigants are required to obtain
 leave before filing a motion for reconsideration. See N.D.
 Cal. Civ. Local R. 7-9(a).
Case: 19-1922     Document: 82      Page: 6    Filed: 07/09/2020




 6                               UNILOC 2017 LLC   v. APPLE, INC.



 accompanying revised motion to seal. Reconsideration Or-
 der, 2019 WL 2009318, at *3. According to the court,
 Uniloc should have submitted a narrowly tailored request
 for sealing “right from the outset rather than over-classify-
 ing and then trying to get away with whatever [it could] on
 a motion to reconsider.” Id. at *2.
      The court asserted, moreover, that although Uniloc
 “grumble[d]” that it had insufficient time to properly nar-
 row and support its original sealing request, it “could have
 easily requested additional time to file [its] supporting dec-
 laration.” Id. at *2 n.2. Additionally, the court concluded
 that Uniloc had failed to provide “sufficient justification”
 for redacting or sealing the information identified in its re-
 vised sealing request, stating that its “supposed risk of . . .
 generalized competitive harm in future negotiations from
 disclosure did not . . . compellingly outweigh the public’s
 interest in accessing this information.” Id. at *2. The court
 explained that “the public has an especially strong interest
 in learning the machinations that bear on the issue of
 standing in the patent context” and that “[b]ecause Uniloc’s
 rights flow directly from th[e] government-conferred power
 to exclude, the public . . . has a strong interest in knowing
 the full extent of the terms and conditions involved in
 Uniloc’s exercise of its patent rights and in seeing the ex-
 tent to which Uniloc’s exercise of the government grant af-
 fects commerce.” Id. at *1.
     The district court recognized that Uniloc’s third-party
 licensees had “some interest in redacting licensing infor-
 mation (including their identit[ies])” and that some of these
 licensees had filed declarations stating that they would suf-
 fer competitive harm from the disclosure of such licensing
 information. Id. at *3. In the court’s view, however, the
 concerns of the third-party licensees did “not surmount the
 hurdle of showing a compelling reason to seal.” Id. Uniloc
 then filed a timely appeal with this court.
Case: 19-1922      Document: 82     Page: 7    Filed: 07/09/2020




 UNILOC 2017 LLC   v. APPLE, INC.                             7



                         II. DISCUSSION
                     A. Standard of Review
      “Where, as here, an appeal does not involve substan-
 tive issues of patent law, we apply the law of the regional
 circuit in which the district court sits.” Apple Inc. v. Sam-
 sung Elecs. Co., 727 F.3d 1214, 1220 (Fed. Cir. 2013) (“Ap-
 ple I”). In the Ninth Circuit, a district court’s decision to
 seal or unseal court records is reviewed for abuse of discre-
 tion. See Ctr. for Auto Safety v. Chrysler Grp., LLC, 809
F.3d 1092, 1096 (9th Cir. 2016); In re Midland Nat. Life
 Ins. Co. Annuity Sales Practices Litig., 686 F.3d 1115, 1119
 (9th Cir. 2012) (“Midland”). The question of whether a dis-
 trict court applied the correct legal standard when ruling
 on a motion to seal is reviewed de novo. See Ctr. for Auto
 Safety, 809 F.3d at 1096.
                B. The Collateral Order Doctrine
     Although the parties do not challenge our authority to
 consider this appeal, we have an independent duty to as-
 sure ourselves of jurisdiction. See Arbaugh v. Y&H Corp.,
 546 U.S. 500, 514 (2006); see also Henderson ex rel. Hen-
 derson v. Shinseki, 562 U.S. 428, 434 (2011) (emphasizing
 that “federal courts have an independent obligation to en-
 sure that they do not exceed the scope of their jurisdiction,
 and therefore they must raise and decide jurisdictional
 questions that the parties either overlook or elect not to
 press”). As a general rule, the jurisdictional reach of the
 federal appellate courts extends only to “final decisions of
 the district courts of the United States.” 28 U.S.C. § 1291.
 The collateral order doctrine, however, provides a “narrow
 exception” to the final judgment rule, permitting appellate
 review of “trial court orders affecting rights that will be ir-
 retrievably lost in the absence of an immediate appeal.”
 Richardson-Merrell, Inc. v. Koller, 472 U.S. 424, 430–31
 (1985) (citation and internal quotation marks omitted); see
 also Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,
 546 (1949) (explaining that there is a right to appeal a
Case: 19-1922      Document: 82      Page: 8     Filed: 07/09/2020




 8                                UNILOC 2017 LLC   v. APPLE, INC.



 “small class” of orders “which finally determine claims of
 right separable from, and collateral to, rights asserted in
 the action, too important to be denied review and too inde-
 pendent of the cause itself to require that appellate consid-
 eration be deferred until the whole case is adjudicated”).
     To fall within the collateral order doctrine, “an order
 must at a minimum satisfy three conditions: It must [1]
 ‘conclusively determine the disputed question,’ [2] ‘resolve
 an important issue completely separate from the merits of
 the action,’ and [3] ‘be effectively unreviewable on appeal
 from a final judgment.’” Richardson-Merrell, 472 U.S. at
 431 (quoting Coopers & Lybrand v. Livesay, 437 U.S. 463,
 468 (1978)); see Apple I, 727 F.3d at 1220. These require-
 ments are met here.
      There is no question that the district court’s orders con-
 clusively determined that Uniloc’s purportedly confidential
 filings should be made public; there is likewise no dispute
 that they present an important issue—separate from the
 merits of the underlying action—because they address the
 scope of a court’s discretion to deny, in full, a litigant’s seal-
 ing motion based upon its failure to comply with procedural
 rules. See Apple I, 727 F.3d at 1220. Finally, the orders
 are “effectively unreviewable on appeal from a final judg-
 ment because once the parties’ confidential information is
 made publicly available, it cannot be made secret again.”
 Id.; see Oliner v. Kontrabecki, 745 F.3d 1024, 1025 (9th Cir.
 2014) (explaining that “an order denying a motion to unseal
 or seal documents is appealable either as a final order un-
 der 28 U.S.C. § 1291 or as a collateral order” (citation and
 internal quotation marks omitted)); Al Odah ex rel. Al
 Odah v. United States, 559 F.3d 539, 544 (D.C. Cir. 2009)
 (invoking the collateral order doctrine to exercise jurisdic-
 tion over an appeal of an order compelling the government
 to share classified information and explaining that “[o]nce
 the information is disclosed, the ‘cat is out of the bag’ and
 appellate review is futile” (citation omitted)).
Case: 19-1922      Document: 82     Page: 9     Filed: 07/09/2020




 UNILOC 2017 LLC   v. APPLE, INC.                              9



    C. Public Access to Judicial Records and Documents
     “It is clear that the courts of this country recognize a
 general right to inspect and copy public records and docu-
 ments, including judicial records and documents.” Nixon
 v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978) (foot-
 notes omitted); see Ex parte Uppercu, 239 U.S. 435, 439–41
 (1915). This right of access supports “the citizen’s desire to
 keep a watchful eye on the workings of public agencies.”
 Nixon, 435 U.S. at 598; see also Metlife, Inc. v. Fin. Stability
 Oversight Council, 865 F.3d 661, 665 (D.C. Cir. 2017)
 (“Like the First Amendment . . . the right of inspection
 serves to produce an informed and enlightened public opin-
 ion.” (citation and internal quotation marks omitted)).
     There is a strong presumption in favor of access to doc-
 uments filed with a court. See Ctr. for Auto Safety, 809
F.3d at 1096; see also In re Violation of Rule 28(D), 635 F.3d
1352, 1356 (Fed. Cir. 2011). “The presumption of access is
 ‘based on the need for federal courts, although independ-
 ent—indeed, particularly because they are independent—
 to have a measure of accountability and for the public to
 have confidence in the administration of justice.’” Ctr. for
 Auto Safety, 809 F.3d at 1096 (quoting United States v.
 Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995)); see also Valley
 Broad. Co. v. U.S. Dist. Ct. for the Dist. Nev., 798 F.2d 1289,
 1294 (9th Cir. 1986) (emphasizing that the presumption of
 public access “promot[es] the public’s understanding of the
 judicial process and of significant public events”).
     In the Ninth Circuit, the strength of the presumption
 of access varies depending on the type of document at issue.
 See Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172,
 1178–80 (9th Cir. 2006). Where, as here, materials are at-
 tached to a motion that is “more than tangentially related
 to the underlying cause of action,” a litigant must supply
 compelling reasons to shield them from public view. Ctr.
 for Auto Safety, 809 F.3d at 1099; see Kamakana, 447 F.3d
 at 1179 (emphasizing that “compelling reasons must be
Case: 19-1922    Document: 82      Page: 10     Filed: 07/09/2020




 10                              UNILOC 2017 LLC   v. APPLE, INC.



 shown to seal judicial records attached to a dispositive mo-
 tion” and that this “compelling reasons standard is invoked
 even if the dispositive motion, or its attachments, were pre-
 viously filed under . . . [a] protective order” (citation and
 internal quotation marks omitted)).
                    D. The Sealing Orders
     At the outset, we note that Uniloc seeks to shield two
 broad classes of materials from public disclosure: (1) its
 own purportedly confidential and/or sensitive information
 and that of its related entities; and (2) the purportedly con-
 fidential and/or sensitive information of third parties. We
 address each class of materials in turn.
         E. Materials of Uniloc and Related Entities
      “Broad deference is given to a district court’s interpre-
 tation of its local rules.” Bias v. Moynihan, 508 F.3d 1212,
 1223 (9th Cir. 2007); see also Grove v. Wells Fargo Fin. Ca.,
 Inc., 606 F.3d 577, 582 (9th Cir. 2010) (“Only in rare cases
 will we question [a district court’s] exercise of discretion in
 connection with the application of local rules.” (citations
 and internal quotation marks omitted)); Christian v. Mat-
 tel, Inc., 286 F.3d 1118, 1129 (9th Cir. 2002) (emphasizing
 that the “district court has considerable latitude in manag-
 ing the parties’ motion practice”). Here, because Uniloc
 failed to comply with either Local Rule 79-5, which sets out
 the standards for filing documents under seal, or Local
 Rule 7-9, which sets out the standards for reconsideration,
 the district court did not abuse its discretion in denying
 Uniloc’s motions to seal its purportedly confidential infor-
 mation and that of its related entities.
      Pursuant to Local Rule 79-5, any motion to seal “must
 be narrowly tailored to seek sealing only of sealable mate-
 rial.” N.D. Cal. Civ. Local R. 79-5(b). As the district court
 correctly determined, Uniloc’s original attempt to comply
 with this requirement fell woefully short. See Sealing Or-
 der, slip op. at 2 (stating that the scope of Uniloc’s original
Case: 19-1922      Document: 82     Page: 11    Filed: 07/09/2020




 UNILOC 2017 LLC   v. APPLE, INC.                             11



 sealing request was “astonishing”). Uniloc asked the dis-
 trict court to seal most of the briefing related to Apple’s mo-
 tion to dismiss, including citations to case law and
 quotations from published opinions of this court. J.A. 414–
 15; see J.A. 279–87. It also sought to seal large chunks of
 its attorney declarations and twenty-three exhibits in their
 entireties, J.A. 414–15; see J.A. 295–412, 422, 503, notwith-
 standing the fact that these exhibits included many mat-
 ters of public record, such as a list of Uniloc’s active patent
 cases, J.A. 388, and a list of its patents, J.A. 366.
      Significantly, moreover, Local Rule 79-5 specifically
 provides that any party who seeks to seal material “must
 file a declaration . . . establishing that all of the designated
 material is sealable.” N.D. Cal. Civ. Local R. 79-5(e)(1); see
 Kamakana, 447 F.3d at 1181–83 (explaining that a party
 seeking to keep materials confidential must show the spe-
 cific injury that would result if a document were made pub-
 lic). Uniloc, however, sought sealing of entire documents
 based on no more than perfunctory assertions that the doc-
 uments in question “contain[ed] sensitive, confidential and
 proprietary information related to financial data, licensing
 terms and business plans with respect to various Uniloc
 entities” and that “disclosure of this extremely sensitive in-
 formation would create a substantial risk of serious harm
 to the Uniloc entities.” J.A. 414; see also J.A. 422. Under
 such circumstances, the district court had ample support
 for its determinations that Uniloc’s declarations were in-
 sufficient to support its motion to seal and that its sealing
 request was “far from narrowly tailored as required by [Lo-
 cal Rule 79-5].” Sealing Order, slip op. at 2 (internal quo-
 tation marks omitted); see Kamakana, 447 F.3d at 1182
 (explaining that a party’s “conclusory” statements about
 the confidential nature of certain documents did “not rise
 to the level of compelling reasons sufficiently specific to bar
 the public access to the documents” (internal quotation
 marks omitted)).
Case: 19-1922     Document: 82       Page: 12   Filed: 07/09/2020




 12                                UNILOC 2017 LLC   v. APPLE, INC.



     On appeal, Uniloc does not meaningfully dispute that
 its original motion to seal was overbroad. Instead, it ar-
 gues that since it agreed, in connection with its motion for
 leave to file for reconsideration, to make public more than
 ninety percent of the materials it originally sought to seal,
 J.A. 552, the district court abused its discretion in refusing
 to grant its new, narrower request to seal.
      We do not find this argument persuasive. Under Local
 Rule 7-9, a litigant, in order to obtain leave to file a motion
 for reconsideration, must establish:
      (1) That at the time of the motion for leave, a ma-
      terial difference in fact or law exists from that
      which was presented to the Court before entry of
      the interlocutory order for which reconsideration is
      sought. The party also must show that in the exer-
      cise of reasonable diligence the party applying for
      reconsideration did not know such fact or law at the
      time of the interlocutory order; or
      (2) The emergence of new material facts or a
      change of law occurring after the time of such or-
      der; or
      (3) A manifest failure by the Court to consider ma-
      terial facts or dispositive legal arguments which
      were presented to the Court before such interlocu-
      tory order.
 N.D. Cal. Civ. Local R. 7-9(b).
     Uniloc failed to meet any of these requirements. In
 moving for leave to file for reconsideration, it identified no
 intervening change in the law and failed to show that, at
 the time of its original sealing request, it did not know, or
 in the exercise of reasonable diligence could not have dis-
 covered, any of the facts that it relied upon in support of its
 motion. To the contrary, although it was cloaked in the
 guise of a motion for leave to file for reconsideration,
 Uniloc’s filing was, in reality, an attempt to gain a “second
Case: 19-1922      Document: 82     Page: 13   Filed: 07/09/2020




 UNILOC 2017 LLC   v. APPLE, INC.                           13



 shot” at complying with Local Rule 79-5’s prerequisites for
 filing documents under seal. As the district court correctly
 concluded, Uniloc should have submitted a narrowly tai-
 lored sealing request “right from the outset rather than
 over-classifying and then trying to get away with whatever
 [it could] on a motion to reconsider.” Reconsideration Or-
 der, 2019 WL 2009318, at *2; see Carroll v. Nakatani, 342
F.3d 934, 945 (9th Cir. 2003) (explaining that reconsidera-
 tion is an “extraordinary remedy, to be used sparingly in
 the interests of finality and conservation of judicial re-
 sources” (citation and internal quotation marks omitted));
 Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890
 (9th Cir. 2000) (emphasizing that a motion for reconsider-
 ation “may not be used to raise arguments or present evi-
 dence for the first time when they could reasonably have
 been raised earlier in the litigation”); Turner v. City & Cty.
 of S.F., 892 F. Supp. 2d 1188, 1224 (N.D. Cal. 2012) (em-
 phasizing that a motion for reconsideration under Local
 Rule 7-9 “cannot be used to raise arguments or present ev-
 idence for the first time when they could reasonably have
 been raised earlier”).
                    F. Uniloc’s Contentions
      Uniloc argues that “[c]ourts within the Ninth Circuit
 regularly find compelling reasons to seal documents con-
 taining valuable, competitive business information” be-
 cause such information qualifies as a trade secret, and that
 the district court here abused its discretion in deviating
 from this practice. Br. of Appellants 32. This argument
 falls flat. As a threshold matter, this is not a case where a
 party submitted a slightly overbroad sealing request and
 later admitted that some of the redactions it initially pro-
 posed were not required. To the contrary, Uniloc’s original
 sealing request was grossly excessive and its flouting of Lo-
 cal Rule 79-5 particularly flagrant. See Sealing Order, slip
 op. at 2; see also In re Violation of Rule 28(D), 635 F.3d at
 1360 (decrying a litigant’s “blatant[ly] . . . improper
Case: 19-1922    Document: 82     Page: 14    Filed: 07/09/2020




 14                             UNILOC 2017 LLC   v. APPLE, INC.



 confidentiality markings,” which extended to case citations
 and quotations from published opinions).
      Even assuming arguendo, moreover, that some of the
 materials Uniloc currently seeks to shield might qualify as
 trade secrets, the issue on appeal is not whether trial
 courts are, in general, obligated to grant a narrow motion
 to seal trade secret information. See Apple Inc. v. Psystar
 Corp., 658 F.3d 1150, 1162 (9th Cir. 2011) (“Apple II”) (“The
 publication of materials that could result in infringement
 upon trade secrets has long been considered a factor that
 would overcome th[e] strong presumption” of access to
 court filings.). Instead, the dispositive question is whether
 the district court abused its discretion in denying a motion
 to reconsider a motion to seal, where the motion to recon-
 sider failed to meet the requirements of Local Rule 7-9, and
 where the motion to seal was, indisputably, neither nar-
 rowly tailored nor adequately supported. See Sealing Or-
 der, slip op. at 2 (explaining that while Uniloc’s supporting
 declarations stated that disclosure of its purportedly confi-
 dential information would cause competitive injury, they
 “provide[d] no further explanation regarding why or how
 public disclosure of this information could cause commer-
 cial harm”).
      Our decision in Apple I is not to the contrary. There,
 we concluded that the district court abused its discretion in
 refusing to redact certain product-specific financial infor-
 mation, such as profit, cost, and margin data, as well as
 certain proprietary market research reports. Apple I, 727
F.3d at 1222–23. Importantly, however, the parties in that
 case supported the need for such redactions with detailed
 declarations describing both the competitive injury that
 would result if such information were disclosed and the sig-
 nificant efforts they had made to keep their product-spe-
 cific financial information confidential. Id. at 1218–19,
 1223–25. Furthermore, because the documents in question
 were not “introduced into evidence . . . the financial infor-
 mation at issue was not considered by the jury and [was]
Case: 19-1922      Document: 82     Page: 15     Filed: 07/09/2020




 UNILOC 2017 LLC   v. APPLE, INC.                             15



 not essential to the public’s understanding of the jury’s
 damages award.” Id. at 1226.
     More fundamentally, the primary issue in Apple I was
 whether the district court erred in concluding that “the
 parties’ strong interest in keeping their detailed financial
 information sealed” failed to override “the public’s rela-
 tively minimal interest in this particular information.” Id.
 We had no occasion to address the central issues presented
 here, which are whether a district court abuses its discre-
 tion by applying local procedural rules to deny an over-
 broad and unsupported motion to seal and a subsequent
 motion for reconsideration.
      Uniloc further maintains that the district court erred
 in refusing to redact the specific dollar amounts and finan-
 cial terms in certain agreements because Apple’s motion to
 dismiss for lack of subject matter jurisdiction “‘did not di-
 rectly depend’” on this information. Br. of Appellants 26
 (quoting Reconsideration Order, 2019 WL 2009318, at *2).
 In support, it argues that although Apple alleged that
 “Uniloc was . . . required to license its patents for at least a
 certain amount of money by a certain deadline,” it was ir-
 relevant “whether the threshold was $10,000,000 or $10.”
Id.
     This argument has it backwards. See Kamakana, 447
F.3d at 1181–82. The district court was not required to seal
 any information that was not “directly relevant” to its rul-
 ing on Apple’s motion to dismiss; instead, all filings were
 presumptively accessible, and it was Uniloc’s duty to pro-
 vide compelling reasons for shielding particular materials
 from public view. See, e.g., Ctr. for Auto Safety, 809 F.3d
 at 1098 (“[O]ur precedent . . . presumes that the compelling
 reasons standard applies to most judicial records.” (cita-
 tions and internal quotation marks omitted)); Kamakana,
447 F.3d at 1182 (“The judge need not document compel-
 ling reasons to unseal; rather the proponent of sealing
 bears the burden with respect to sealing.”). As the Ninth
Case: 19-1922    Document: 82      Page: 16    Filed: 07/09/2020




 16                             UNILOC 2017 LLC   v. APPLE, INC.



 Circuit has made clear, “judicial records are public docu-
 ments almost by definition, and the public is entitled to ac-
 cess by default.” Kamakana, 447 F.3d at 1180. Here,
 Uniloc had the opportunity to present compelling reasons
 for sealing or redacting its purportedly confidential infor-
 mation when it submitted its original motion to file under
 seal. See id. at 1181 (“But, in fact, the [City of Honolulu]
 did have a chance to show ‘compelling reasons’ and squan-
 dered it.”).
      We likewise reject Uniloc’s argument that it should
 have been given the opportunity to submit a revised, more
 narrowly tailored motion to seal because “[g]iving litigants
 a second (and third) chance to address the court’s concerns
 regarding motions to seal is the usual practice of the North-
 ern District of California.” Br. of Appellants 49 n.22. 6 We
 do not dispute that, at least in some circumstances, a dis-
 trict court may appropriately give parties additional



      6   We need not, and therefore do not, address the
 question of whether the district court, in denying Uniloc’s
 motion for reconsideration, properly weighed factors such
 as the public’s “interest in learning the machinations that
 bear on the issue of standing in the patent context” and its
 “interest in knowing the full extent of the terms and condi-
 tions involved in Uniloc’s exercise of its patent rights.” Re-
 consideration Order, 2019 WL 2009318, at *1. Regardless
 of whether it properly weighed such factors in determining
 that Uniloc had not established sufficiently compelling rea-
 sons to support its revised sealing request, the fact that
 there had been no “emergence of new material facts or . . .
 change of law,” N.D. Cal. Civ. Local R. 7-9(b)(2), since the
 court’s original sealing order provides an independent ba-
 sis for affirming the court’s decision to deny reconsidera-
 tion. See, e.g., Dittman v. California, 191 F.3d 1020, 1027
 n.3 (9th Cir. 1999) (emphasizing that an appellate “court
 may affirm on any ground supported by the record”).
Case: 19-1922      Document: 82     Page: 17   Filed: 07/09/2020




 UNILOC 2017 LLC   v. APPLE, INC.                           17



 opportunities to more narrowly tailor their requests to seal.
 But the fact that other courts, under other circumstances,
 have permitted litigants to submit revised sealing requests
 does not mean that the district court was required to do so
 here. See Camreta v. Greene, 563 U.S. 692, 709 n.7 (2011)
 (“A decision of a federal district court judge is not binding
 precedent in either a different judicial district, the same
 judicial district, or even upon the same judge in a different
 case.” (citation and internal quotation marks omitted));
 Nixon, 435 U.S. at 599 (explaining that the decision regard-
 ing access to judicial records is “one best left to the sound
 discretion of the trial court, a discretion to be exercised in
 light of the relevant facts and circumstances of the partic-
 ular case” (footnote omitted)); Skky, LLC v. Facebook, Inc.,
 191 F. Supp. 3d 977, 981 (D. Minn. 2016) (denying a liti-
 gant’s second, narrower motion to seal, notwithstanding
 the fact that it was unopposed, and stating that parties
 should not be allowed “to stipulate away the public’s right
 of access without an adequate basis for doing so”).
     In this regard, Local Rule 79-5 clearly put Uniloc on
 notice that its motion to seal could be “denied in its en-
 tirety” and that “[a] sealing order [would] issue only upon
 a request that establishe[d] that the document, or portions
 thereof, [were] privileged, protectable as a trade secret or
 otherwise entitled to protection under the law.” N.D. Cal.
 Civ. Local R. 79-5(b), (f)(2); see Nevro Corp. v. Bos. Sci.
 Corp., 312 F. Supp. 3d 804, 805 (N.D. Cal. 2018) (denying
 an overbroad motion to seal as well as a motion for recon-
 sideration of that denial and imposing sanctions on a law
 firm for filing these “frivolous” motions). 7 A district court
 does not abuse its discretion simply because it elects to
 strictly enforce its local procedural rules. See, e.g., Grove,



     7   We recently issued a decision on the merits of the
 underlying infringement action in this case. See Nevro
 Corp. v. Bos. Sci. Corp., 955 F.3d 35 (Fed. Cir. 2020).
Case: 19-1922    Document: 82      Page: 18    Filed: 07/09/2020




 18                             UNILOC 2017 LLC   v. APPLE, INC.
606 F.3d at 582 (affirming a district court’s decision to deny
 a party’s request for taxable costs because the party “failed
 to comply with the local rules governing motions for [such]
 costs”); Christian, 286 F.3d at 1129 (concluding that a dis-
 trict court did not abuse its discretion in refusing to con-
 sider any of a litigant’s supplemental filings given that he
 “failed to comply with local rules regarding page limita-
 tions and typefaces”).
     Trial court judges, heavily burdened with the task of
 resolving complex legal and factual disputes, must also
 serve as the gatekeepers for vast quantities of information.
 They should not be forced to spend large swaths of their
 time struggling to rein in overzealous efforts to seal. See
 Reconsideration Order, 2019 WL 2009318, at *2 n.2 (“Be-
 cause of the frequently overbroad requests to seal arising
 in patent litigation today, the Court . . . must now deal with
 these burdensome motions to seal on a regular basis.”); see
 also Takeda Pharm. U.S.A., Inc. v. Mylan Pharm., Inc., No.
 cv-19-2216-RGA, 2019 WL 6910264, at *1 (D. Del. Dec. 19,
 2019) (“In my experience, corporate parties in complex liti-
 gation generally prefer to litigate in secret. To that end,
 discovery is over-designated as being confidential, plead-
 ings and briefs are filed under seal, redacted versions of
 sealed documents are over-redacted, requests are made to
 seal portions of transcripts of judicial proceedings, and par-
 ties want to close the courtroom during testimony.”); Car-
 diac Pacemakers, Inc. v. St. Jude Med., Inc., No. 1:96-cv-
 1718-DFH-TAB, 2007 WL 141923, at *2 (S.D. Ind. Jan. 16,
 2007) (“[A]ll too frequently this Court finds itself reviewing
 overbroad and unsupported requests to file documents un-
 der seal. Lest practitioners suspect the Court is overstat-
 ing its case, counsel in one case recently filed a motion
 seeking to file excerpts from the Federal Register under
 seal.”).
      In denying Uniloc’s sweeping motion to seal, the dis-
 trict court sent a strong message that litigants should sub-
 mit narrow, well-supported sealing requests in the first
Case: 19-1922      Document: 82     Page: 19    Filed: 07/09/2020




 UNILOC 2017 LLC   v. APPLE, INC.                             19



 instance, thereby obviating the need for judicial interven-
 tion. Because the court “took seriously the presumption of
 public access and did so in accord with precedent from the
 Supreme Court and [the Ninth Circuit],” Kamakana, 447
F.3d at 1187, we conclude that there was no abuse of dis-
 cretion in its decision to deny Uniloc’s requests to seal its
 purportedly confidential information and that of its related
 entities.
                G. Information of Third Parties
      We now turn to the purportedly confidential infor-
 mation belonging to Uniloc’s licensees and other third par-
 ties. 8 Such third parties were not responsible for Uniloc’s
 filing of an overbroad sealing request. Their information
 calls for an analysis not dependent on the overbreadth ra-
 tionale just discussed.
     The district court rejected Uniloc’s attempt to prevent
 disclosure of information related to its third-party licen-
 sees, including the licensees’ names, the duration of their
 licenses, and the specific royalty rate each licensee paid.
 See, e.g., J.A. 322–24, 646–48. Uniloc asserts that almost
 all of its third-party license agreements included a



     8    In addition to information regarding its third-party
 licensees, Uniloc seeks to shield certain information re-
 lated to its financial relationship with Fortress. See, e.g.,
 Br. of Appellants 38, 42–43, 45. We leave to the district
 court’s sound discretion the question of whether the inter-
 ests of Fortress are so closely aligned with those of Uniloc
 that it should be deemed a Uniloc-related entity for pur-
 poses of determining whether its purportedly confidential
 materials should be sealed or redacted. See, e.g., Barsten
 v. Dep’t of Interior, 896 F.2d 422, 424 (9th Cir. 1990) (“We
 decline to consider the issue here, believing that the wiser
 course is to allow the district court to rule on it in the first
 instance.”).
Case: 19-1922     Document: 82      Page: 20    Filed: 07/09/2020




 20                              UNILOC 2017 LLC   v. APPLE, INC.



 confidentiality provision, indicating that the information in
 the agreements was “proprietary and confidential,” and
 that “the vast majority of these agreements were entered
 into under the auspices of protective orders signed by dis-
 trict court judges.” Br. of Appellants 13. Significantly,
 moreover, many of Uniloc’s licensees have submitted dec-
 larations stating that they wish their licensing information
 to remain confidential and that the disclosure of such in-
 formation would cause them material competitive injury.
 J.A. 577–84; see also J.A. 649–86, 760–61, 780–82.
      As to these third-party materials, we conclude that the
 district court failed to make findings sufficient to allow us
 to adequately assess whether it properly balanced the pub-
 lic’s right of access against the interests of the third parties
 in shielding their financial and licensing information from
 public view. See Midland, 686 F.3d at 1119 (explaining
 that “[w]hen ruling on a motion to seal court records, the
 district court must balance the competing interests of the
 public and the party seeking to seal judicial records”); Foltz
 v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th
 Cir. 2003) (emphasizing that a district court must explain
 its reasoning when making a decision on sealing in order
 to permit “meaningful appellate review of whether relevant
 factors were considered and given appropriate weight” (ci-
 tations and internal quotation marks omitted)). In this re-
 gard, there is no indication in the record that the court
 assessed whether any of the third-party information was
 “protectable as a trade secret or otherwise entitled to pro-
 tection under the law,” N.D. Cal. Civ. Local R. 79-5(f)(2);
 see Apple II, 658 F.3d at 1162. We therefore vacate those
 portions of the district court’s orders which denied sealing
 or redaction of the purportedly confidential information of
 third parties and remand so that the court may make par-
 ticularized determinations as to whether and, if so, to what
 extent, the materials of each of these parties should be
Case: 19-1922      Document: 82     Page: 21   Filed: 07/09/2020




 UNILOC 2017 LLC   v. APPLE, INC.                           21



 made public. 9 See Apple II, 658 F.3d at 1162; see also Foltz,
331 F.3d at 1137 (concluding that “third-party medical and
 personnel records [should] be redacted . . . to protect third-
 party privacy interests”).
                        III. CONCLUSION
     Accordingly, the orders of the United States District
 Court for the Northern District of California are affirmed
 in part, vacated in part, and the case is remanded for fur-
 ther consideration in accordance with this opinion.
    AFFIRMED IN PART, VACATED IN PART, AND
                  REMANDED
                              COSTS
     Each party will bear its own costs.




     9    Apple contends that the district court properly de-
 nied Uniloc’s motion for reconsideration on procedural
 grounds, but states that “pricing terms, royalty rates, and
 minimum payment terms of licensing agreements” gener-
 ally qualify as “trade secrets, and thus are sealable.” Br. of
 Appellee 16 (citation and internal quotation marks omit-
 ted). At oral argument, it stated that it would not object if
 the district court, on remand, decided to seal a table, J.A.
 322–24, 646–48, which provides the names of Uniloc’s
 third-party licensees, the duration of their licenses, and the
 specific royalty rate each licensee paid. See Oral Arg. at
 31:52–32:40.